Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 8, 2017

                                    No. 04-16-00186-CV

  COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et al.,
                                        Appellants

                                              v.

                    BJ CORPORATION d/b/a National Building Service,
                                   Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-09427
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       This appeal is set for oral argument and submission on March 22, 2017. On February 6,
2017, appellee Brad Simpson filed an agreed motion to reschedule oral argument.
       Appellee’s motion to reset oral argument is GRANTED. We WITHDRAW the March
22, 2017 submission date. We set this appeal for formal submission and oral argument before
this court on Thursday, April 6, 2017, at 9:00 am before a panel consisting of Chief Justice
Marion, Justice Barnard, and Justice Alvarez.
        Oral argument will be limited to twenty minutes for Appellants’ opening argument,
twenty minutes for Appellees’ argument, and ten minutes for Appellants’ rebuttal. See TEX. R.
APP. P. 39.3; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1. If you do not wish to present argument,
you must notify this court in writing within seven days of receiving this notice.
It is so ORDERED on February 8, 2017.

                                        PER CURIAM



ATTESTED TO: ________________________________
             Keith E. Hottle, Clerk